FERNANDEZ, Circuit Judge,
concurring:
I concur in the majority opinion but with a certain degree of discomfort. As an intellectual and analytical matter, I believe that Pettaway v. Plummer, 943 F.2d 1041 (9th Cir.1991), was essentially sound. It precluded the State from attempting to prove the defendant guilty solely on the theory that he was the direct perpetrator of a shooting offense, when the State said that was all it could possibly prove. See id. at 1047. As the State told the court, “it could suggest no person Pettaway might have aided and abetted.” Id. To a somewhat lesser extent, that is the same position that the State takes here, and that it took when Santamaría was before the California Supreme Court. See People v. Santamaria, 8 Cal.4th 903, 910, 884 P.2d 81, 82, 35 Cal.Rptr.2d 624, 625 (1994). (Santamaria I). Indeed, as the majority opinion indicates, the State says that this case and Pettaway are on all fours.
I also believe that California Supreme Court Justice Mosk’s dissent was correct as an analytical matter. See Santamaria I, 8 Cal.4th at 927-35, 884 P.2d at 94-99, 35 Cal.Rptr.2d at 637-42. Perhaps I should also say that philosophically and theoretically his opinion and Pettaway struck the right note.
However, I concur in the majority opinion because, as Justice Mosk pointed out, it is generally true that the correct approach “yields little real benefit to [the] defendant.” Id. at 933, 884 P.2d at 98, 35 Cal.Rptr.2d at 641. On reflection, it is clear that under the correct approach all of the evidence -of the killing could come in. The jury would then have to be instructed that it could convict if it determined, that the defendant had aided and abetted a murder, or if it was unsure whether he was the direct perpetrator of a murder or was just an aider and abettor. However, the jury would also have to be told that it could not convict the defendant on the theory that he was the direct perpetrator.1 In other words, the jury would have to be told that if it thought that the defendant was the worst participant possible, it could not convict him. To one who likes to solve koans, that might be all right. But to one who cares about having the legal system look as rational as it usually is, it is a dreary prospect. Pity the poor trial judge who would have to so instruct the jury while keeping a straight face!
Thus, it seems to me that we are driven back to the Supreme Court’s warning about the use of collateral estoppel in the double jeopardy area, that is, “the rule of collateral estoppel in criminal cases is not to' be applied with the hyperteehnical and archaic approach of a 19th century pleading book, but with realism and rationality.” Ashe v. Swenson, 397 U.S. 436, 444, 90 S.Ct. 1189, 1194, 25 L.Ed.2d 469 (1970). Analytics, philosophy and theory cannot parry the allonge of realism and rationality, and must fall mortally wounded, Pettaway and Justice Mosk’s view must fall with them. The Constitution’s collateral estoppel emanation cannot be used here.
Thus, I concur.

. Again, it is important to recognize that the State in Pettaway, and probably here, indicated that the only thing it had any evidence of or could prove was that the defendant was the direct perpetrator.